NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  25-FEB-2022
                                                  08:02 AM
                                                  Dkt. 204 SO
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

      GMAC MORTGAGE, LLC, Plaintiff-Appellee, v. WAYNE
           NOELANI TOM; COLEEN ETSUKO TOM, Defendants-
           Appellees, and JOYCELYN WANDA UNCIANO, Defendant-
           Appellant, and CITIFINANCIAL, INC. 221, LLC, fka
           ASSOCIATES FINANCIAL SERVICES COMPANY OF HAWAII, A
           DELAWARE LIMITED LIABILITY COMPANY; STATE OF
           HAWAI#I, DEPARTMENT OF HUMAN SERVICES; FIRST
           HAWAIIAN BANK, fka FIRST INTERSTATE BANK OF
           HAWAII; CURT DUKE PRATT AND JUDITH HILOKO PRATT;
           UNITED STATES OF AMERICA; DIRECTOR, DEPARTMENT OF
           TAXATION, STATE OF HAWAI#I, Defendants-Appellees,
           and JOHN DOES 1-10; JANE DOES 1-10; DOE
           PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10; DOE
           ENTITIES 1-10 AND DOE GOVERNMENTAL UNITS 1-10,
           Defendants


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 1CC03-1-001029)


                      SUMMARY DISPOSITION ORDER
   (By:    Hiraoka, Presiding Judge, Nakasone and McCullen, JJ.)

            The Defendant-Appellant Joycelyn Wanda Unciano appeals,

pro se, from the Circuit Court of the First Circuit's

(1) November 1, 2017 Second Amended Final Judgment;

(2) January 6, 2017 Order Denying Unciano's Amended Motion to

Correct Court Record;1 and (3) January 27, 2017 Order Denying



      1
         Unciano fails to make any argument for her appeal from the Order
Denying her Amended Motion to Correct Court Record and, thus, we deem it
waived. Hawai#i Rules of Appellate Procedure Rule 28(b)(7).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Unciano's Hawai#i Rules of Civil Procedure (HRCP) Rule 59 Motion

for New Trials, Amendment of Judgments, Etc.2      On appeal, Unciano

raises the following points of error:

         (1) "Lower Court erred in October 18, 2016 Order

            Granting Plaintiff GMAC Mortgage, LLC's

            Motion to Reinstate Vacated Orders and

            Judgment;"

         (2) "Lower Court erred in granting the GMAC

            Motion to Reinstate where GMAC lacked

            standing without being the valid holder of

            the Note, and there are no dates for the

            endorsements or allonges;"

         (3) "Lower Court erred in Granting Plaintiff's

            Motion to Reinstate in finding there are no

            genuine issues of material fact as to the

            Homecomings corporate entities, and is not

            based on admissible evidence;"

         (4) "Law of the Case Doctrine, the Lower Court

            Abused Discretion lack of Cogent Reasons to
            ignore June 13, 2016 oral ruling of the

            Hawaii Land Court;" and

         (5) "Lower Court abused its discretion,

            December 14, 2016 Amended Order and Amended

            Final Judgment."

(Some formatting altered.)

            After reviewing the record on appeal and the relevant

legal authorities and giving due consideration to the issues

     2
         The Honorable Bert I. Ayabe presided.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

raised and the arguments advanced by the parties, we resolve the

appeal as follows.

                           I. Background

            In 1995, Wayne and Coleen Tom (Toms) executed and

delivered a promissory note (Note) for $160,000.00 to Western

Pacific Mortgage, Inc. to purchase property in Kapolei

(Property).   The Note was secured by a mortgage (Mortgage) in

favor of Western Pacific Mortgage, Inc.     The Property was

subsequently conveyed to Unciano by warranty deed.      Since 1995,

the Note and Mortgage were purportedly transferred and assigned

several times.   Pertinent to this appeal, in 2003, Washington

Mutual Bank, FA (Washington Mutual) filed a foreclosure complaint

(2003 Complaint), attaching a copy of the Note.       In 2010,

Homecomings Financial assigned the Mortgage "together with the

note or notes therein described" to the Plaintiff-Appellee GMAC

Mortgage, LLC (GMAC), who then successfully foreclosed on the

Property.

            On appeal to this Court, we explained that "Unciano's

primary argument underlying all her consolidated appeals is that

[GMAC] did not establish that, and there were genuine issues of

material fact concerning whether, GMAC was the valid holder of

the note and mortgage on which the foreclosure action regarding

the subject property is based."    GMAC Mortg., LLC v. Unciano, 133

Hawai#i 449, 329 P.3d 354, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX,

CAAP-XX-XXXXXXX, 2014 WL 2949441, at *1 (App. Jun. 30, 2014)

(SDO).   "We conclude[d] that there were genuine issues of

material fact regarding whether GMAC was the valid holder of the

note and mortgage on the subject property."     Id.   We also

                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

concluded that "GMAC lack[ed] standing to pursue the Foreclosure

Action unless GMAC can show that it [was] the owner of the

Mortgage."   Id. at *4.   We then "vacate[d] the Foreclosure

Judgment, Confirmation of Sale Judgment, Judgment for Possession,

and Order Denying Land Court Petition, and remand[ed] for further

proceedings."    Id. at *1.

            On remand to the Circuit Court, GMAC moved to reinstate

the vacated orders and judgment on February 24, 2016 (2016 Motion

to Reinstate), and submitted the declaration of Chris Eggert of

21st Mortgage Corporation—the current servicer of the Note and

Mortgage.    GMAC also submitted public records from Delaware and

Minnesota that purported to clarify the issues addressed in this

Court's 2014 decision.    The Circuit Court held a hearing on the

Motion to Reinstate where GMAC presented the original Note with

endorsements and allonges for inspection.     The Circuit Court

ultimately granted the 2016 Motion to Reinstate.

            In response, Unciano filed multiple motions including

(1) an Ex Parte Motion to Correct Court Record Regarding Hearing

Held on July 26, 2016, Re: Plaintiff's Motion to Reinstate
Vacated Orders and Judgments filed 2/24/16; (2) an amended motion

of the same; and (3) a motion for a new trial.     In her motion for

new trial, Unciano argued that "GMAC lack[ed] standing to proceed

without reinstatement of Land Court Order 186175."      The Circuit

Court denied these motions.

            On February 24, 2017, Unciano filed her notice of

appeal with this Court.    Four days later, the Hawai#i Supreme

Court published its opinion in Bank of America, N.A. v. Reyes-

Toledo, 139 Hawai#i 361, 390 P.3d 1248 (2017).     In her opening

                                  4
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

brief to this Court, Unciano again contends that GMAC lacks

standing, but relies on the Hawai#i Supreme Court's holding in

Reyes-Toledo to support her contention.         In its answering brief,

GMAC argues, among other things, that Unciano lacks standing to

challenge the Note, this court's only instruction on remand was

"concerning the assignment of the Mortgage, not the Note," and

its standing to enforce the Note "withstands scrutiny under"

Reyes-Toledo.
                               II. Discussion

A.      Unciano Has Standing

             Contrary to GMAC's contention that Unciano lacks

standing to object to the foreclosure action because Unciano is

not a party to the Note and cannot avail herself of the rights

under the contract, Unciano has standing.        The Hawai#i Supreme

Court observed that standing in the foreclosure context did not

implicate the same standing requirements as contract law.         See

Wells Fargo Bank, N.A. v. Behrendt, 142 Hawai#i 37, 41–42, 414

P.3d 89, 93–94 (2018) ("This court's reasoning in Reyes-Toledo,

however, was based on standing and the statutory foreclosure
requirements and was not tied to the contractual relationship

between the parties.")      In Behrendt, the foreclosing bank argued

that the defendant "was not a party to the Mortgage and because

there is no reasonable interpretation of the Mortgage that

confers contractual rights, obligations, and standing on [the

defendant] or upon any subsequent purchaser who does not assume

the Mortgage, [the defendant] could not 'seek protection' under

the Mortgage."      Id. at 41, 414 P.3d at 93 (emphasis added).     The

Court, however, observed that the purpose of ensuring the


                                     5
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

foreclosing plaintiff has standing is to protect the maker of the

note from multiple enforcement of the same note and to protect

the homeowner from an improper foreclosure.        See id. at 42, 414

P.3d at 94.       Therefore, a subsequent purchaser may challenge the

validity of a foreclosure action.        See id.

             The Property was conveyed to Unciano by warranty deed

from the Toms for $125.00 in gold.        The warranty deed transferred

all rights, title, interests, and claims the Toms had in the

Property.       Thus, Unciano was a subsequent purchaser who had
standing to challenge the foreclosure action.        See id. at 42, 414

P.3d at 94.
B.      A Genuine Issue Of Material Fact Exists

             As she did in the first appeal and on remand, Unciano

challenges GMAC's standing.       Relying on Reyes-Toledo, Unciano

contends that the Circuit Court committed reversible error in

granting summary judgment in favor of GMAC because GMAC lacked

standing to foreclose on the Property.

             In Reyes-Toledo, the bank filed a complaint to

foreclose on the homeowner's property.        Reyes-Toledo, 139 Hawai#i
at 364, 390 P.3d at 1251.       The homeowner asserted many defenses

including that the bank was not the holder of the mortgage and

note.     Id.    The bank later moved for summary judgment, which was

granted, and the circuit court entered an Interlocutory Decree of

Foreclosure as a final judgment pursuant to HRCP Rule 54(b).          Id.

at 365-66, 390 P.3d at 1252-53.

             On certiorari review, the Hawai#i Supreme Court

explained that "[i]n order to prove entitlement to foreclose, the

foreclosing party must demonstrate that all conditions precedent


                                     6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

to foreclosure under the note and mortgage are satisfied and that

all steps required by statute have been strictly complied

with[,]" including proving "its entitlement to enforce the note

and mortgage."    Id. at 367, 390 P.3d at 1254.   "A foreclosing

plaintiff's burden to prove entitlement to enforce the note

overlaps with the requirements of standing in foreclosure actions

as standing is concerned with whether the parties have the right

to bring suit."    Id. (citation omitted and cleaned up).

           Because the bank moved for summary judgment, it was the
bank's burden to show that there were no genuine issues of

material fact regarding the essential elements of a foreclosure

action.   Id. at 370, 390 P.3d at 1257.    More specifically,

"standing must be present at the commencement of the case. . . .

[A] foreclosing plaintiff must establish entitlement to enforce

the note at the time the action was commenced[.]"      Id. at 368,

390 P.3d at 1255 (emphasis added).    The Hawai#i Supreme Court

held that the bank failed to meet its burden because there was no

evidence in the record showing that "the blank indorsement on the

Note occurred prior to the initiation of the suit."      Id. at 371,
390 P.3d at 1258.

           Like the homeowner in Reyes-Toledo, Unciano challenged

whether GMAC was the holder of the note and mortgage and, thus,

challenged GMAC's standing.    Standing "arises solely out of

justiciability concerns based on prudential concerns of judicial

self-governance, and is based on concern about the proper--and

properly limited--role of courts in a democratic society[,]" and

asks whether the litigant is asserting a legally recognized

interest that is personal and peculiar to him.     See Tax Found. of


                                  7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Hawai#i v. State, 144 Hawai#i 175, 191-92, 439 P.3d 127, 143-44

(2019) (internal quotation marks omitted).           Accordingly, standing

may be raised at any time, and "Hawai#i State Courts may consider

standing even when not raised by the parties."           Id.; see Mortgage

Elec. Registration Sys., Inc. v. Wise, 130 Hawai#i 11, 17, 304

P.3d 1192, 1198 (2013), as amended (July 10, 2013).3            Here,

Unciano consistently challenged GMAC's standing, albeit for

different reasons.

            In addition, as the Hawai#i Supreme Court explained in
Reyes-Toledo, the "requirement that a foreclosing plaintiff prove

its entitlement to enforce the note at the commencement of the

proceedings provides strong and necessary incentives to help

ensure that the note holder will not proceed with a foreclosure

action before confirming that it has a right to do so."             Reyes-

Toledo, 139 Hawai#i at 369, 390 P.3d at 1256 (emphasis added and

internal quotation marks omitted).

            Because standing may be considered at any time, Unciano

consistently challenged GMAC's standing, and Reyes-Toledo is

binding on this Court, we address whether there were genuine
issues of material fact as to Washington Mutual's standing to

foreclose at the time this action was originally filed and, by

extension, GMAC's standing as a substituted party.            And for

summary judgment purposes, we must view the evidence, and



       3
         In Wise, the defendants appealed from the judgment confirming the
foreclosure sale, challenging the plaintiff's standing to foreclose. The
Hawai#i Supreme Court noted that although lack of standing can be raised at
any time, the defendants' challenge to standing was barred by res judicata
because the defendants did not raise standing in opposition to the foreclosure
or appeal the foreclosure judgment. Wise, 130 Hawai #i at 17, 304 P.3d at
1198. In this case, Unciano appealed from, among other things, the
foreclosure judgment and, thus, res judicata does not bar her challenge to
Washington Mutual's standing when the 2003 Complaint was filed.

                                      8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

reasonable inferences drawn therefrom, in the light most

favorable to Unciano, the non-moving party.           See Hawaii Cmty.

Fed. Credit Union v. Keka, 94 Hawai#i 213, 221, 11 P.3d 1, 9

(2000).

            The 2003 Complaint alleged that Washington Mutual was

the owner and holder of the Note by mesne assignment.             A copy of

the Note, without indorsements, allonges, or bleed-through

markings, was attached to the 2003 Complaint.

            In stark contrast, at the 2016 Motion to Reinstate
hearing, GMAC produced the original Note that showed bleed

through and included several allonges with undated special

indorsement to various entities purportedly made before a blank

endorsement by Residential Funding Company, LLC.

            GMAC asserts that the Note was assigned from Western

Pacific to Mellon Mortgage Company in 1995, and then to Fleet

Real Estate in 1996, which ultimately became known as Washington

Mutual.   GMAC points to the indorsements on the Note produced at

the 2016 hearing as evidence those assignments were made prior to

the 2003 Complaint.
            However, the three undated indorsements (two of which

bled through to the reverse page) and the undated allonges

presented at the 2016 hearing were not visible on, and not

included with, the Note attached to the 2003 Complaint.4             That

the indorsements were readily visible on the Note produced at the

2016 hearing but not visible on the Note attached to the 2003



      4
         Similarly, the bleed through was not visible, and the undated
allonges were not included with, the Note attached to GMAC's Plaintiff's
Motion [1] To Substitute Party and Amend Caption, and [2] For Summary Judgment
and Interlocutory Decree of Foreclosure, filed in 2011.

                                      9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Complaint raises a genuine issue of material fact as to whether

Washington Mutual had possession of the Note at the time it filed

the 2003 Complaint.   The allonges included with the Note produced

at the 2016 hearing but not included with the Note attached to

the 2003 Complaint raise a similar issue of material fact.

          Furthermore, because the indorsements and allonges

provided at the 2016 hearing were undated, it is unclear that

Washington Mutual was entitled to foreclose at the time it filed

the 2003 Complaint.   Although GMAC points to several recorded
assignments of the Mortgage, that evidence was not dispositive

because the debt does not automatically follow the security.       See

Reyes-Toledo, 139 Hawai#i at 371 n.17, 390 P.3d at 1258 n.17

("Although the security follows the debt, the debt does not

automatically follow the security.").

          Viewing this evidence in the light most favorable to

Unciano, there are genuine issues as to whether Washington Mutual

was entitled to enforce the Note at the time it filed the 2003

Complaint, and whether GMAC as the substitute plaintiff was

entitled to foreclose on the Property.     See Reyes-Toledo, 139
Hawai#i at 370, 390 P.3d at 1257; Wells Fargo Bank, N.A. v.

Pierce, 144 Hawai#i 436, 443 P.3d 128, CAAP-XX-XXXXXXX, 2019 WL

2723641 at *2 (App. Jun. 28, 2019) (SDO) ("The blank indorsement

on the Note is undated and there is no evidence when the blank

indorsement was made.   Thus, it is unclear at what point the Note

could have been negotiated by transfer of possession alone.").

          "The requirement that a foreclosing plaintiff prove its

entitlement to enforce the note at the commencement of the

proceedings provides strong and necessary incentives to help


                                 10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

ensure that a note holder will not proceed with a foreclosure

action before confirming that it has a right to do so."         Reyes-

Toledo, 139 Hawai#i at 369, 390 P.3d at 1256 (citation and

internal quotation marks omitted).      On remand, "the foreclosing

party must demonstrate that all conditions precedent to

foreclosure under the note and mortgage are satisfied and that

all steps required by statute have been strictly complied

with[,]" including proving "its entitlement to enforce the note

and mortgage[,]" and the original plaintiff's standing to
foreclose when the complaint was filed.      Id. at 367-68, 390 P.3d

at 1254-55.   In light of our resolution, we need not reach

Unciano's remaining contentions.

          For the foregoing reasons, we vacate the Circuit

Court's November 1, 2017 Second Amended Final Judgment and

January 27, 2017 Order Denying Unciano's HRCP Rule 59 Motion for

New Trials, Amendment of Judgments, Etc., and remand this case

for further proceedings consistent with this summary disposition

order.

          DATED:   Honolulu, Hawai#i, February 25, 2022.
                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                 11